Citation Nr: 0319892	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-46 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the residuals of lumbosacral strain and pain syndrome.

2.  Entitlement to service connection for skin rash of the 
feet and hands, breathing problems, memory loss, fatigue, 
headaches, diarrhea, hypertension, joint swelling, and joint 
pain, claimed as secondary to an undiagnosed illness.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

This case was remanded by the Board in March 1997 and 
November 1998.  After a careful review of the record, the 
Board concludes that due process mandates another remand.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please obtain the following clinical 
records related to the claims on appeal 
from the VA Medical Center (VAMC) in 
Little Rock, Arkansas:
?	Outpatient treatment records 
since January 2001 to the 
present.

2.  Please obtain the following record 
related to the undiagnosed illness claims 
from the VA Outpatient Clinic in 
Fayetteville, Arkansas:
?	A copy of the Persian Gulf War 
Registry examination dated in 
1993 or 1994.

If no copy of the examination can be 
located, it should be so noted in the 
claims file.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a low back 
examination to determine the nature and 
extent of his service-connected low back 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's low back disability.
?	Report functional range of motion 
values for the back, i.e., that 
motion the veteran can achieve 
without pain.
?	If pain appears on range of motion 
testing, the examiner should state 
the point (in degrees) at which pain 
starts.
?	State whether ankylosis of the 
lumbosacral spine is present.
?	Describe any functional loss due to 
pain on use, weakness, excess 
fatigability, and/or incoordination.
?	Indicate the extent of arthritis in 
the veteran's low back.
?	State whether intervertebral disc 
syndrome is shown.
?	If intervertebral disc syndrome is 
shown, the examiner is asked to 
describe the degree in terms of 
mild, moderate, severe, or 
pronounced.
?	The examiner is also asked to 
address the duration of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
that requires bedrest and treatment) 
due to intervertebral disc syndrome 
in terms of number of weeks over a 
12 month period.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA Persian Gulf 
War Registry examination to determine the 
nature and extent of his undiagnosed 
illness claims.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner(s) should obtain 
a detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner(s) should address the 
following questions:

?	Can the veteran's current complaints 
related to skin rash, breathing 
difficulty, memory loss, fatigue, 
headaches, diarrhea, hypertension, 
joint swelling, and joint pain be 
attributed to any known clinical 
diagnosis(es) and, if so, what is 
(are) the diagnosis(es)?
?	Does the record establish that the 
veteran's current complaints 
regarding skin rash, breathing 
difficulty, memory loss, fatigue, 
headaches, diarrhea, hypertension, 
joint swelling, and joint pain are 
as likely as not related to military 
service in the Persian Gulf?  In 
responding to this question, the 
examiner(s) should indicate the 
degree to which the opinion is based 
upon the objective findings of 
record as opposed to the history as 
provided by the veteran.
?	If it is determined that the 
veteran's complaints regarding skin 
rash, breathing difficulty, memory 
loss, fatigue, headaches, diarrhea, 
hypertension, joint swelling, and 
joint pain are not related to 
service in the Persian Gulf, then 
the examiner(s) should provide an 
opinion as to a general medical 
nexus, if any, between the current 
complaints and military service.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA hypertension 
examination to determine the nature and 
extent of his hypertension.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
questions:

?	Is hypertension currently shown?
?	If so, does the record establish 
that the veteran's hypertension is 
as likely as not directly related to 
military service?  In responding to 
this question, the examiner should 
indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.
?	If it is determined that the 
veteran's hypertension is not 
directly related to active military 
service, then the examiner should 
provide an opinion of whether it is 
as likely as not related to the 
veteran's service-connected low back 
disability.

6.  Thereafter, the RO should 
re-adjudicate the issues on appeal, taking 
into consideration the amended provisions 
of 38 U.S.C.A. § 1117, as well as any new 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If the benefits sought remain 
denied, the veteran and the representative 
should be provided with a SSOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

